DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pohl et al. (US 2017/0133260) in view of Cotlear (US 2017/0221750).

Regarding claim 1, Pohl et al. teaches a pin lifting device designed for moving and positioning a substrate to be processed, in a process atmosphere area, said pin lifting device comprising: 
a coupling, 218, designed to receive a supporting pin, 103A, configured to make contact with and to support the substrate, 120, 
a drive unit, 113, which cooperates with the coupling and is designed such that the coupling is movable from
 a lowered normal position, in which the supporting pin in a loaded state is in a state that has substantially no effect with regard to an intended effect of receiving and/or providing the substrate thereof, see figure 6C to 
an extended supporting position, in which the supporting pin in the loaded state provides the intended effect of receiving and/or providing the substrate, see figure 6B,
and back again, wherein the coupling is movable linearly along a movement axis, and 
wherein the coupling has for receiving the supporting pin a linearly extending recess, 218A, in particular a cylindrical recess, which defines a central receiving axis, said recess having a recess width that is defined substantially orthogonally to the receiving axis, and 
a clamping section, 205A and 205B, which is delimited axially with respect to the receiving axis and which has a clamping element, and wherein the clamping element, in an unloaded receiving state, defines a clamping width that is smaller than the recess width, and the clamping width is variable as a function of a force acting radially on the clamping element.
Pohl et al. teaches a pin lifting device of a substrate processing apparatus but does not specifically teach a vacuum process area and separating means, as claimed.  Cotlear et al. teaches a pin lifting deivce that operates within a vacuum processing area and includes a separating means, see figure 1.  It would have been obvious to one of ordinary skill in the art to use the pin lifting device of Pohl et al. within a vacuum chamber with a separating means, as taught by Cotlear et al. in order to enable proper and clean processing of the substrate.

Regarding claim 15, Pohl et al. teaches the clamping element is designed as an axially delimited narrowing of the recess, which is formed integrally with a circumferential wall of the recess, in particular wherein the variability of the clamping width is provided by an elasticity of the circumferential wall, see figures 2C and 2D.

Regarding claim 16, Pohl et al. teaches the clamping element is configured to retain the supporting pin in the coupling in the loaded state, see paragraph 0050.

Regarding claims 17 and 18, the combination of Pohl et al. and Cotlear et al. teaches the claimed limitations, see rejection paragraphs above.

Claim(s) 2-5, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pohl et al. in view of Cotlear et al. as applied to claim 1 above, and further in view of McGugan et al.

Regarding claims 2, Pohl et al. teaches locking tabs and channel , 205A and 205B, which read on the clamping element of claim 1.  Pohl et al. does not teach the further details, as claimed.  However, spring clamping elements to couple to tubes together is well known in the art, as taught by McGugan et al.  McGugan et al. teaches a coupling has in a region of the clamping section a groove in an interior of the recess, said groove in particular running cylindrically around a circumference, and a spring element arranged in the groove forms the clamping element, wherein the spring element in an unloaded receiving state defines a first spring inside width as the clamping width, this being smaller than the recess width, and the first spring inside width is variable as a function of a force acting radially on the spring element, see figures 1-3.
It would have been obvious to one of ordinary skill in the art to replace the locking tabs of Pohl et al. with the spring clamp of MCGugan et al. in order to enable easy release of the pin while still securely holding the pin in place.

Regarding claim 3, McGugan et al. teaches the spring element, in the loaded receiving state in which the supporting pin is retained in the coupling in a desired position, defines in the region of the groove a second spring inside width that is smaller than the recess width, see figures 1-3.

Regarding claim 4, McGugan et al. teaches the spring element is arranged in the groove in a pretensioned manner and is retained in the groove as a result of the pretensioning, see figures 1-3.

Regarding claim 5, McGugan et al. teaches a cross- section through the recess and/or the groove with respect to a plane orthogonal to the receiving axis is circular, see figure 12.

Regarding claim 13, Pohl et al. does not teach the clamping element is a clamping spring.  McGugan et al. teaches a clamping element is designed as a clamping spring, the provided an inside width of which the clamping spring in the unloaded receiving state is smaller than the recess width, see figures 1-3.  
It would have been obvious to one of ordinary skill in the art to replace the locking tabs of Pohl et al. with the spring clamp of McGugan et al. in order to enable easy release of the pin while still securely holding the pin in place.

Regarding claim 14, Pohl et al. does not teach the clamping element is a corrugate leaf spring.  McGugan et al. teaches a clamping element is designed as a corrugated leaf spring having an inside width that varies as a function of an angle around the receiving axis, wherein the minimum inside width in the unloaded receiving state is smaller than the recess width, see figures 1-3.
It would have been obvious to one of ordinary skill in the art to replace the locking tabs of Pohl et al. with the spring clamp of MCGugan et al. in order to enable easy release of the pin while still securely holding the pin in place.

Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pohl et al. in view of Cotlear as applied to claim 1 above, and further in view of Bahner (US 5,226,680).

Regarding claim 11, Pohl et al. does not teach an O-ring.  Bahner teaches  a pipe clamping and retaining element wherein the clamping element is embodied as an elastically deformable O-ring, 6, wherein a diameter of a material forming the O-ring, in cross-section through a plane that lies in the receiving axis, is larger than a radial depression width of a groove in an interior of the recess, see figures 6-8.
It would have been obvious to one of ordinary skill in the art to replace the locking tabs of Pohl et al. with the o-ring of Bahner in order to enable easy release of the pin while still securely holding the pin in place.

Regarding claim 12, Pohl et al. does not teach the clamping element is an elastomer.  Bahner teaches a pipe clamping element is designed as an elastomer arranged in a groove in an interior of the recess, in particular as an elastomer vulcanized onto the groove, wherein a radial material thickness of the elastomer is larger than a radial depression width of the groove, see figures 6-8.
It would have been obvious to one of ordinary skill in the art to replace the locking tabs of Pohl et al. with the o-ring of Bahner in order to enable easy release of the pin while still securely holding the pin in place.

Claim(s) 2, 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pohl et al. in view of Cotlear as applied to claim 1 above, and further in view of Ju (US 2021/0137550).

Regarding claims 2, Pohl et al. teaches locking tabs and channel , 205A and 205B, which read on the clamping element of claim 1.  Pohl et al. does not teach the further details, as claimed.  However, spring clamping elements to couple to tubes together is well known in the art, as taught by Ju.  Ju teaches a coupling has in a region of the clamping section a groove in an interior of the recess, said groove in particular running cylindrically around a circumference, and a spring element arranged in the groove forms the clamping element, wherein the spring element in an unloaded receiving state defines a first spring inside width as the clamping width, this being smaller than the recess width, and the first spring inside width is variable as a function of a force acting radially on the spring element, see figures 5-9.
It would have been obvious to one of ordinary skill in the art to replace the locking tabs of Pohl et al. with the spring clamp of Ju in order to enable easy release of the pin while still securely holding the pin in place.

Regarding claims 6-10, Ju teaches the spring clamp features as claimed, see figures 5-9.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLIN S JOERGER whose telephone number is (571)272-6938. The examiner can normally be reached M-F 7:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAITLIN S JOERGER/Primary Examiner, Art Unit 3652                                                                                                                                                                                                        



29 June 2022